Citation Nr: 1639722	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an immune deficiency with shortages in immunoglobulin A (IgA) antibodies, to include as due to exposure to herbicides.

2.  Entitlement to service connection for an immune deficiency with shortages in immunoglobulin A (IgA) and immunoglobulin G (IgG) antibodies. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1965 to September 1967.  He served in Vietnam from November 1966 to September 1967.  

For the record, the Board has recharacterized and broadened the Veteran's initial claim from being a request for service connection for IgA deficiency to a claim of entitlement to service connection for an immune deficiency with shortages in immunoglobulin A (IgA) and immunoglobulin G (IgG) antibodies, to include as due to exposure to herbicides.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2013 by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded this claim in April 2015, at the Veteran's request, to allow the RO an opportunity to review additional pertinent medical evidence associated with the claims file in March 2015.  The appeal has since been returned to the Board for further review.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.

FINDINGS OF FACT

1.  The RO last denied service connection for IgA deficiency in a July 2008 rating decision; the Veteran was notified of this denial and his appellate rights at that time, but he did not appeal; and no new evidence was received for this claim within the appeal period.

2.  Evidence added to the record since the final July 2008 rating decision with regard to the issue of entitlement to service connection for an immune deficiency is neither cumulative nor redundant of the evidence of record at the time of the July 2008 decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The evidence of record reveals that the Veteran currently has a diagnosis of, among other things, common variable immune deficiency with shortages in IgA and IgG antibodies.

4.  The Veteran served within the Republic of Vietnam; and is presumed to have been exposed to Agent Orange during service.  

5.  Resolving doubt in the Veteran's favor, common variable immune deficiency with shortages in IgG antibodies is related to exposure to Agent Orange in service.  


CONCLUSIONS OF LAW

1.  The July 2008 RO denial of service connection for IgA deficiency became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2015).  

2.  The criteria for service connection for a common variable immune deficiency with shortages in immunoglobulin G (IgG) antibodies have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.102,  3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim for service connection for immune deficiency has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (the reopening of the Veteran's claim and the grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist regarding the claim for service connection is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

New and material evidence to reopen a claim for an immune deficiency 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) . 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for IgA deficiency immune system (now recharacterized as a claim for service connection for an immune deficiency with shortages in IgA and IgG antibodies).  See December 2010 Application for Compensation.  A claim for IgA deficiency was originally denied in a January 2008 rating decision because the RO found that IgA deficiency was not a chronic condition that could be service-connected due to Agent Orange exposure, and there was no evidence that this condition developed in service or was aggravated or caused by service.  That denial was continued and confirmed in a July 2008 rating decision after new medical evidence was added to the claims file.  The Veteran did not appeal the July 2008 rating decision.  38 C.F.R. § 20.302 (a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis. 

Since July 2008, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, additional evidence has been added to the claims file revealing that the Veteran not only has an IgA deficiency, but also has a deficiency of antibodies called immunoglobulin G (IgG).  New evidence also includes an independent medical opinion (IME) that indicates that the Veteran could be suffering from a combined immune deficiency that includes IgG; and that there is some evidence to support a link between IgG deficiency and herbicide exposure.  See February 2015 independent medical opinion.  As there was no evidence of the Veteran's IgG deficiency at the time of the January 2008 denial, no nexus evidence regarding the claimed condition nor any assertion on the part of the Veteran that he was aware of this evidence, it is new. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for an immune deficiency.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Merits of immune deficiency claim 

In December 2010, the Veteran requested that an immune deficiency he suffers from be service-connected.  He testified during a June 2013 BVA hearing that prior to his service in Vietnam, he very seldom became sick.  However, since service, he has continuously been sick with various infections and has been diagnosed with, among other things,  IgA deficiency.  He feels his IgA deficiency is related to his period of service in Vietnam.  See June 2013 BVA hearing transcript; statements from the Veteran dated in July 2007 and November 2011. 

For reasons set forth below, the Board finds that reasonable doubt has been raised in this case.  As such, the appeal will be granted. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163 (Fed Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).
 
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Immune deficiency is not listed as a chronic disease in 38 C.F.R. § 3.309(a) or 38 C.F.R. § 3.309(e); therefore, continuity of symptomatology is not a theory upon which the Veteran can be service-connected in this case.     
 
When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In determining whether service connection is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Thus, in regards to the Veteran's hearing testimony and statements, the Veteran is considered competent to report that he was seldom sick prior to service, but always sick with infections after he separated from service and continuously since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (In certain cases, a layperson is considered competent to testify as to the symptoms of a disability, such as pain, as well as experiencing a continuity of symptomatology).  However, in terms of the credibility of the Veteran's statements and his belief that his post-service infections are related to his exposure to Agent Orange in service, the Board must make a factual determination as to whether the evidence supports the Veteran's assertions or if the preponderance of the evidence is against the Veteran's claim.  

Post-service medical evidence as a whole in this case reveals that the Veteran has been diagnosed with various immune deficiencies, to include a common variable immune deficiency, IgA deficiency and IgG deficiency and that he has been treated for his chronic infections with infusions.  See February 2015 letter from M.A., CNP (the Veteran's diagnosis is IGG deficiency and he is currently being treated with IGG infusions at this time).  

Service personnel records confirm that the Veteran served in the Republic of Vietnam during the Vietnam War.  He is presumed to have been exposed to the herbicide Agent Orange.  

In terms of a medical nexus, the Board finds the most compelling evidence of record to be the Independent Medical Opinion contained in the claims file dated February 3, 2015.  In that opinion, the medical expert reviewed the Veteran's records and noted that the Veteran had been given a number of various diagnoses that included idiopathic hypogammaglobinemia, combined immunoglobulin deficiency and IgM deficiency.  She questioned whether the Veteran's correct diagnosis was of IgA deficiency or a combined immune deficiency.  In this regard, the examiner questioned the diagnosis of IgA deficiency, as she noted that people with IgA deficiency usually are asymptomatic and do not have frequent infections, which is the opposite from the Veteran in that he has numerous post-service medical records documenting his symptomatology.  She also pointed out that the Veteran was treated for his immune deficiencies with intravenous immune globulin, which is not commonly needed to treat IgA deficiency unless there are other immune deficiencies involved. These factors indicated to her that the Veteran does not just have an IgA deficiency, but rather a combined immune deficiency.  See IME report; see also September 2010 private medical record from M.B., M.D. to E.D., M.D. (the Veteran was diagnosed with common variable immune deficiency).  

The examiner stated that her research revealed no evidence to support a link between IgA deficiency and herbicide exposure.  However, her research did reveal some evidence to support a link between IgG deficiency and herbicide exposure.   As such, she ultimately opined that the Veteran's IgA deficiency was not due to his active military service.  However, she stated that he could have a more significant immune deficiency potentially with IgG deficiency.  She stated that if the Veteran provided evidence for a diagnosis of combined immune deficiency with low levels of serum IgG, in addition to his increased infections, he "could be considered for service connection for those issues."  

As mentioned above, the Veteran has been already diagnosed with, among other things, common variable immune deficiency.  He has also been shown to have low levels of IgA and IgG.  See post-service medical records.  

According to the United States National Library of Medicine, common variable immune deficiency involves shortages (deficiencies) of two or three antibodies.  Individuals with this disorder sometimes have deficiencies in IgA, IgG and immunoglobulin M (IgM).  See common variable immune deficiency - genetics home reference.  This condition would explain why the Veteran has been diagnosed as having IgA and IgG deficiencies at the same time.  Given the Independent Medical Examiner's opinion that research exists that supports a link between IgG deficiency and herbicide exposure, the Board finds that reasonable doubt as to the Veteran's IgG deficiency diagnosis and his in-service exposure to Agent Orange has been raised such that this specific issue can be evaluated within this appeal rather than be viewed as a separate claim that the Veteran would need to file.  

Although the Board has relied upon, to a certain extent, the above-referenced article in formulating its conclusion without notifying the Veteran and his representative of this evidence and giving them an opportunity to respond (see 38 C.F.R. § 20.903(b)), this error is harmless since the evidence has been found favorable to the Veteran.  

Therefore, based upon the foregoing, the Board finds that the benefit-of-the-doubt rule is applicable to this claim.  As such, service connection for common variable immune deficiency disability, manifested by symptomatology that includes a deficiency in antibodies IgG, is granted.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an immune deficiency is reopened.  

Service connection for common variable immune deficiency disability, with a shortage of IgG antibodies, is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


